

Exhibit 10.1


FORM OF
HOME FEDERAL BANCORP
LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT
 
_______________, 200___
 
I am pleased to inform you that the Compensation Committee of the Board of
Directors of Home Federal Bancorp (the “Compensation Committee”) has granted you
an award as described in this Award Agreement and Exhibit A attached hereto
(this Agreement”) and as described in the Home Federal Bancorp Long-Term
Incentive Plan, as amended (the “Plan”).  Capitalized terms used herein but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Plan.  If you do not have your copy of the Plan, one will be provided upon your
written request to the Company at its headquarters to the attention of the
Chairman of the Compensation Committee.
 
1.   Award.   The Corporation hereby grants you the Award set forth on Exhibit A
evidencing the right to receive, upon and subject to the terms and conditions of
this Agreement and the Plan, the payment reflected on Exhibit A if the
applicable Performance Goal is met.  You hereby accept the Award and agree to be
bound by the terms of this Agreement and the Plan.
 
2.   Performance Period.   The Performance Period is the Performance Period set
forth on Exhibit A (the “Performance Period”).
 
3.   Performance Criteria.    Performance Criteria include (i) earnings per
share (EPS) of the Company, and (ii) total shareholder return (TSR) of the
Company.  As used herein, earnings per share means the average annual growth
(expressed as a percentage) of the diluted earnings per share of the Company
during the Performance Period as reported in the Company’s Annual Reports to
Shareholders, provided that in calculating earnings per share the Committee may,
in its sole discretion, exclude special charges or extraordinary items reported
by the Company.  The Performance Goal relating to the earnings per share
Performance Criteria will be satisfied if the annual average growth in earnings
per share meets the applicable Award Level as set forth on Exhibit A.  As used
herein, total shareholder return means the percentile that the average annual
total change in stock price plus dividends on a share of stock of the Company
during the Performance Period falls within the Stifel, Nicolas Midwest Peer
Group with assets less than $2.5 billion, or a successor peer group selected by
the Compensation Committee.  The Performance Goal relating to the total
shareholder return Performance Criteria will be satisfied if the average annual
total shareholder return meets the applicable Award level as set forth on
Exhibit A.  There is interpolation between the minimum and maximum Award Level
amounts.  Notwithstanding anything to the contrary contained in this Agreement
or in the Plan, no payment of any cash award based on EPS Growth in excess of
10% or a TSR Percentile in excess of 50% shall be made without the approval of
the Committee which shall have the sole right and authority to determine whether
all, part, or none of any such award or awards may be made.
 
 

--------------------------------------------------------------------------------


 
4.   Restrictions.   The Award will be forfeited and all of your rights
hereunder will terminate without further obligation on the part of the Company,
unless (a) you remain in the continuous employment of the Company or a
Subsidiary for the entire Performance Period, except as provided in the Plan,
and (b) the applicable Performance Goal relating to the applicable Performance
Criteria are satisfied on the last day of the Performance Period.
 
5.   Taxes.    If the Company requires reimbursement of any tax required by law
to be withheld with respect to the Award, no Award shall be paid until the
required payment is made and, to the extent permitted by law, the Company and
its Subsidiaries shall have the right to deduct any such taxes from any payment
due you.
 
6.   Nontransferability of Award.    The Award is not transferable by you other
than by will or by the laws of descent and distribution.
 
7.   Compliance With Law.    You agree to comply with all laws, rules, and
regulations applicable to the Award.
 
8.   No Right to Continued Service.    Nothing in this Agreement shall be deemed
to confer on you any right to continue in the employ of the Company or any of
its Subsidiaries or to affect any rights of the Company or any of its
Subsidiaries to terminate your service at any time.
 
9.   The Plan.    The Award and this Agreement are subject to all the terms,
provisions and conditions of the Plan, which is incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Compensation Committee.  A copy of the Plan has been furnished to you.  The
Award and its terms shall be subject to interpretation by the Compensation
Committee, whose interpretation shall be final and binding on you.  The
Compensation Committee may modify this Agreement without your consent, except
that your consent is needed for any modification after the end of the
Performance Period that would impair your rights under this Agreement.  Nothing
herein shall limit or restrict the right of the Company to amend or terminate
this Award prior to the end of the Performance Period or the Plan.
 
10.   Notices.    All notices by you or your assigns to the Company shall be
addressed to Home Federal Bancorp, 501 Washington Street, Columbus, Indiana
47201, Attention:  Pennie M. Stancombe, or such other address as the Company
may, from time to time, specify.  Any notice to you shall be addressed to you at
your most recent address in the Company’s records.
 
11.   Governing Law.    This Agreement is governed by the laws of the State of
Indiana, without regard to principles of conflict of laws.
 
12.   Severability.    If any provision of this Agreement is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and you have
executed this Award Agreement as of the date first above written.
 

 
HOME FEDERAL BANCORP
         
By:
     
Chairperson of the Compensation Committee



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Name:
   



Social Security Number:
   



Performance Period:   January 1, _____ through December 31, _____
 

 


Performance Goal EPS
Growth Equal to or Greater Than
Cash Payment
5%
Base Salary multiplied by .25 multiplied by [50/35%]
10%
Base Salary multiplied by 1.0 multiplied by [50/35%]
20%
Base Salary multiplied by 2.0 multiplied by [50/35%]





Performance Goal
TSR Percentile of the Peer Group
Cash Payment
25% percentile
Base Salary multiplied by .25 multiplied by [50/35%]
50% percentile
Base Salary multiplied by 1.0 multiplied by [50/35%]
75% percentile
Base Salary multiplied by 2.0 multiplied by [50/35%]


 

 
By executing this Exhibit A, I acknowledge that I am bound by all of the terms
of the Plan and the Agreement delivered herewith, each of which is incorporated
by reference in this Exhibit A.
 

 
Agreed to and Accepted:
             
Participant


